Citation Nr: 0817723	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954 and from April 1958 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decisions 
dated April 2004, May 2005, and November 2007.  


FINDING OF FACT

The veteran does not have a current, confirmed diagnosis of 
PTSD that meets the criteria for a diagnosis for PTSD under 
the DSM-IV.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in October 2001, May 2004, June 2005, 
and December 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part the VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in their possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Facts

The veteran contends that he has PTSD that is related to his 
active service.

The veteran's examination upon enlistment into service, dated 
January 1951, noted a normal psychiatric state.  A January 
1954 separation examination and a March 1958 reenlistment 
examination also both noted a normal psychiatric state.  
Subsequent periodic examinations continued to indicate a 
normal psychiatric state.  However, the service medical 
records show that the veteran was seen on a number of 
occasions over the course of his service for symptoms that 
included nervousness, agitation, irritability, anxiety, 
depression, and anger.  An August 1966 consultation noted 
chronic recurrent anxiety with a history of compulsive 
characteristics, as well as problems in dealing with his 
anger.  The examiner suggested that the veteran be placed on 
medications that included Librium and Elavil.  Examination 
upon separation, dated June 1969, showed a normal psychiatric 
state.  

Service personnel records indicate that the veteran had an 
MOS of calibration technologist and was stationed in Okinawa 
Japan from approximately 1964 to November 1966.  

The veteran submitted numerous statements of stressors that 
he alleges occurred while he was stationed out of Okinawa.  
The veteran stated that he was assigned to the 657th 
Calibration Co. and was stationed in Okinawa apparently at 
"Mashinato Army Depot."  He was the senior warrant officer 
whose duties included going to Vietnam and setting up 
schedules for 13 calibration teams in Vietnam.  He contends 
that he was in country for 90 days and returned to Okinawa 
for 10 days.  The veteran has provided a number of statements 
in the record and testimony regarding traumatic events he 
experienced in service.  These include being shot down in a 
helicopter, in which the gunner died and the veteran had to 
take over, an incident involving a Vietnamese civilian 
policeman that resulted in the veteran being held in a Navy 
prison, and, witnessing a young soldier blown up by a young 
Vietnamese girl, prior to July 1965 in Cholon.  He also 
stated that while flying to "An Khe" his helicopter was 
diverted to support troops who were besieging a school for 
girls which was held by the Viet Gong.  He acted as the door 
gunner and fired on the school as some girls were being 
pushed in the courtyard.  Also one of his troops, Spec 5 R. 
G. had his eyes slashed by a pedicab driver while in Taipei.  
The veteran took him to a Navy dispensary and held his head 
while medical personnel extracted glass from his eyes.  He 
was also in a convoy which came under enemy attack 10 miles 
outside of Vihn Long.

The post service records reflect that the veteran was 
admitted to a VA facility in February 1970 for observation 
with a history of being depressed, and anxious.  No definite 
psychiatric diagnosis was established at that time and upon 
discharge, it was felt that no further hospitalization was 
needed.  The veteran sought further treatment in the VA 
outpatient clinic the following month citing nervous 
symptomatology.

The record is silent as to any other psychiatric complaints 
or treatment until 2000.  A November 2000 VA primary care 
treatment report noted increased nervousness, anxiety and 
irritability.  The physicians opined that the veteran might 
have some underlying PTSD issues that were surfacing in his 
alcohol recovery and recommended a follow-up evaluation for 
possible PTSD.

A January 2001 VA psychiatric treatment record noted a 
history of alcoholism until about four years ago.  The 
veteran was noted to have symptoms of anxiety, particularly 
in social situations, extreme irritability, and memories of 
traumatic experiences in Vietnam.  A diagnosis of PTSD was 
provided.  A February 2001 VA psychiatric report noted that 
the veteran reported an extremely traumatic event that 
occurred while he was stationed in Vietnam, involving the 
veteran being placed in a terrifying and physically dangerous 
prison.  The veteran reported nightmares on a regular basis 
in which he revisited the event.  A diagnosis of PTSD was 
provided.  

The veteran was provided a VA PTSD examination in January 
2002.  The examiner noted that the veteran did not per se 
have any combat experience while in Vietnam.  The veteran 
reported stress associated with being in Vietnam and trying 
to get a job done with little or no cooperation, but the 
examiner noted that this clearly was not traumatic.  The 
veteran also reported three separate events that occurred 
while he was in Vietnam: shooting a civilian police officer 
in the head because the police officer was choking one of the 
veteran's men; being involved in a convoy traveling to 
Vinhlong when it encountered sniper fire; and witnessing the 
after-effect of an explosion in a bar where eight airmen were 
killed.  The examiner noted that with regard to the first 
experience listed, the veteran initially told one version of 
the story - that he shot the civilian police officer in the 
head - then later changed his story, stating he was not sure 
whether he actually shot the civilian officer, and did not 
know if the civilian officer died.  The examiner stated that 
while the experiences described by the veteran were difficult 
to deal with, and while there was an imminent danger of being 
in a combat zone, the examiner did not find that the first 
two reported experiences met the criteria for a traumatic 
event.  Regarding the third experience, the examiner stated 
that the veteran did not know any of the men that were 
killed, he could not recall specifics, and the incident was 
not directly related to him in any way and thus could not be 
considered to meet the criteria. 

Psychological testing scores revealed negligible to extremely 
mild depression, a score of 81 on the Mississippi Combat 
Scale, which was far below the cutoff for PTSD.  Other 
testing scores indicated little to no distress other than the 
normal ups and downs associated with life and being 71 with 
multiple medical problems.  The examiner provided Axis I 
diagnoses of dysthymic disorder in good remission and alcohol 
dependence in remission.  Additionally, the examiner provided 
an Axis II diagnosis of obsessive compulsive personality 
disorder.  The examiner opined that the veteran did not meet 
the DSM-IV diagnostic criteria for a diagnosis of PTSD either 
in terms of an identified stressor or on-going symptoms.  
Regarding the prior diagnosis of PTSD in VA treatment 
records, the examiner specifically stated that while the 
veteran was diagnosed with PTSD in January 2001, the doctor 
that provided the diagnosis did not adhere to the DSM-IV 
criteria for stressors and symptoms.  

A May 2002 VA psychiatric evaluation noted that the veteran 
had a six page list of traumatic events he contended to have 
experienced during his military service that continued to 
cause his problems to this day.  Some of the experiences 
listed included seeing a GI get blown up by a booby-trapped 
loaf of bread given to him by a child, and shooting a 
civilian police officer that was abusing his men, for which 
he was arrested and spent the night in a civilian jail with 
deplorable conditions.  The psychiatrist indicated that the 
veteran had symptoms of nervousness, anxiety, irritability 
and depression and provided diagnoses of rule out PTSD, and 
alcohol dependence in complete remission.  The psychiatrist 
also noted a global assessment of functioning (GAF) score of 
55.  

A June 2002 initial evaluation conducted by a psychological 
intern and cosigned by a clinical psychologist noted that the 
veteran had no psychiatric history prior to seeing a 
psychiatrist for depressed mood in January 2001.  The 
psychologist noted that the veteran was scheduled for this 
particular examination for diagnostic clarification due to 
inconsistencies during his two prior evaluations.  The 
examiner stated that veteran did not report upsetting or 
traumatic experiences until asked directly, at which point he 
reported that everything in Vietnam was upsetting, and that 
there was no place in Vietnam that was not a combat 
situation.  The veteran described three traumatic 
experiences, the first occurring in July 1964 in Nha Trang, 
when he put a gun to the head of the civilian police officer 
and shot him; the second in late 1965 or early 1966 in 
Taipei, when an American soldier had been hit in the face 
causing his glass contacts to shatter; and a third in July 
1965, when the veteran reported seeing a Vietnamese child 
hand a package to an American soldier waiting at a bus stop 
across the street.  

Upon examination, the veteran did not report any significant 
current psychological symptoms but that he initially sought 
treatment in 2001 for being "in and out" of depression, 
frequent arguments with his wife, and some sleep 
disturbances.  The veteran reported daily nightmares about 
Vietnam before starting psychotropic medications.  
Psychological test results indicated that the veteran was 
exaggerating his psychological difficulties by malingering 
symptoms of anxiety, depression, and paranoia.  The 
psychologist opined that the veteran appeared to be 
exaggerating symptoms that he considered to be consistent 
with a diagnosis of PTSD.  However, the psychologist also 
stated that while the veteran reported some stressful 
experiences in the military, those experiences were neither 
credible nor verifiable.
The psychologist stated that the veteran made it clear that 
he was not interested in treatment, but rather was interested 
in service connection and was trying to find a clinician to 
refute the diagnosis at the January 2002 VA examination.  
Diagnoses of dysthymic disorder, in remission, malingering, 
and alcohol dependence in full sustained remission were 
provided.  An Axis II diagnosis of personality disorder not 
otherwise specified with antisocial features was also 
provided and a GAF score of 70 was assigned.  

In July 2002 the veteran was afforded a hearing at the RO.  
During his hearing, the veteran testified that he had no 
social life outside his family, and that he experienced panic 
attacks often when he didn't take his medications.  Regarding 
his stressors, the veteran testified that he was based in 
Okinawa but flew in and out of Vietnam on helicopters 
constantly.  He also stated that occasionally, he would be 
involved in combat, indicating one incident where he was shot 
down.  During the crash, the gunner was killed and the 
veteran contended he had to man the gun.  The veteran also 
testified that when he was flying in the helicopters or 
planes, his name was never on the manifest list, and that the 
army would not necessarily be able to verify that he was on 
the plane at the time of the event.  The veteran also 
reiterated his claimed stressors involving a civilian police 
officer, but could not remember any dates or further 
information regarding the incident.  The veteran further 
testified that he worked up until 1992 but was not diagnosed 
with PTSD until August of 2001.  

Finally, the veteran was afforded a second VA PTSD 
examination in December 2007.  The examiner noted that the 
veteran was occasionally treated for situational stressors 
and symptoms of anxiety and depression following his mother's 
death, during service.  However, the veteran provided 
inconsistent statements during his examination as to the 
onset of his psychiatric symptoms, initially stating that his 
symptoms began in the 1990s, and then later indicating that 
his symptoms began much earlier.  The examiner noted that the 
veteran received treatment from a VA doctor, and that he had 
been diagnosed with PTSD, but that it did not appear that a 
formal PTSD evaluation was ever conducted.  

Upon examination, the veteran reported the same stressors he 
consistently reported in various other statements and 
examinations.  The examiner stated that the veteran's current 
symptoms were very mild and consisted mainly of worry about 
his health and finances.  While the veteran reported 
experiencing a variety of mild psychiatric symptoms over his 
adult life, none of those symptoms apparently starting in the 
service or being exacerbated by military service.  The 
examiner provided a diagnosis of alcohol dependence in full 
remission and an Axis IV diagnosis of moderate psychosocial 
stressors including declining health, financial strain and 
marital conflict.  A GAF of 75 was assigned.  The examiner 
stated that regardless of whether the stressors reported by 
the veteran were verifiable, those stressors were not extreme 
or severe enough to meet criteria for a "traumatic 
stressor" for PTSD per the DSM-IV.  Finally, the examiner 
opined that while the veteran experienced a variety of 
psychiatric symptoms over the years, these symptoms were 
mostly in response to situational stressors, none of which 
were directly related to or due to his military experiences.  


Analysis

To establish entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his exposure to a traumatic event that would 
not necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 
(2000).

If the veteran did not serve in combat, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The instant case turns on whether the veteran has PTSD which 
is related to a verified service stressor.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  

A review of the veteran's service medical records shows that 
the veteran was seen on a number of occasions over the course 
of his service for symptoms that included nervousness, 
agitation, irritability, anxiety, depression, and anger.  
However, the veteran's separation examination of June 1969 
showed a normal psychiatric state.  While the veteran's post 
service medical records show treatment for a psychiatric 
condition in 1970, there were no further psychiatric 
complaints until November 2000, nearly 30 years later.  

Additionally, while there is a diagnosis of PTSD noted in the 
veteran's VA treatment records in January 2001, there is no 
objective medical evidence showing a confirmed diagnosis of 
PTSD.  The Board notes that the veteran's VA psychiatrist 
provided a diagnosis of PTSD in January 2001 for symptoms 
including traumatic memories of Vietnam, increased 
nervousness, anxiety, and irritability.  Two VA examinations 
and a separate PTSD evaluation conducted by a VA 
psychologist, however, found that the veteran did not meet 
the criteria for a diagnosis of PTSD under the DSM-IV.  The 
Board has the duty to assess the credibility and weight to be 
given the evidence relative to this issue.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  This assessment of 
credibility and weight to be given the evidence includes 
scrutiny of a medical professional's statements in 
association with such related factors as the basis for the 
opinions rendered, i.e., presence or absence of the clinical 
records.  

The January 2002 VA examiner opined that the veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD, and further 
indicated that psychological testing scores indicated little 
to no distress other than the normal ups and downs associated 
with life and being 71 years old with multiple medical 
problems.  The examiner also specifically stated that while a 
diagnosis of PTSD was provided in January 2001, the doctor 
that provided the diagnosis did not adhere to the DSM-IV 
criteria for stressors and symptoms when arriving at that 
diagnosis.  Furthermore, the June 2002 initial evaluation was 
conducted by the VA medical center for clarification due to 
inconsistencies in the veteran's prior evaluations.  After an 
extensive examination, the psychologist noted that 
psychological test results were inconsistent with what the 
veteran reported during his prior VA examination and that the 
results also indicated that the veteran was exaggerating 
symptoms that he considered to be consistent with a diagnosis 
of PTSD, including symptoms of anxiety, depression, and 
paranoia.  The psychologist also stated that the veteran made 
it clear he was not interested in treatment but rather was 
interested in obtaining service connection, as well as trying 
to find a clinician to refute the January 2002 VA opinion.  
Finally, the psychologist opined that while the veteran 
reported some stressful experiences in the military, those 
experiences were neither credible nor verifiable.  

Finally, the December 2007 VA examiner's opinion was 
consistent with the January 2002 and June 2002 opinions.  The 
examiner noted that the stressors reported by the veteran, 
regardless of whether they could be verified, were not 
extreme or severe enough to meet the criteria for a 
"traumatic stressor" for PTSD under the DSM-IV.  The 
examiner further opined that while the veteran experienced a 
variety of psychiatric symptoms over the years, these 
symptoms were mostly in response to situational stressors, 
none of which were directly related or due to his military 
experiences.  

Thus, while the veteran's treating VA psychiatrist noted a 
diagnosis of PTSD in November 2001, there is no competent 
evidence that the diagnosis was based on the criteria for a 
diagnosis of PTSD under the DSM-IV.  Moreover, three 
extensive evaluations noted that the veteran did not meet the 
criteria for a diagnosis of PTSD under the DSM-IV, but rather 
suggested that the veteran's symptoms were due to 
malingering, as well as situational stressors including age, 
health, marital conflict, or financial hardship.  There are 
current diagnoses of dysthymic disorder, in remission and 
alcohol dependence in remission; however, there is no 
confirmed diagnosis of PTSD.  Thus, in absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  With no confirmed 
diagnosis for PTSD, the claim for service connection for PTSD 
must be denied. 

In light of the fact that the probative evidence of record 
does not include any evidence of a confirmed diagnosis of 
PTSD, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the claim must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


